DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 06/03/2022. 
Acknowledgement is made to the amendment of claims 9-10 and 15-16.
Acknowledgement is made to the withdrawal of claims 1-8. 
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 9-20 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2020/0367965 A1 to Hancock et al. (herein after “Hancock”) in view of US Patent Publication No. 2009/0048509 A1 to Wu (herein after “Wu”) and US Patent Publication No. 2004/0097803 A1 to Panescu (herein after “Panescu”).
Regarding claim 9, Hancock teaches an apparatus (Fig. 1; electrosurgery system 100) for assessing electroporation therapy applied to a tissue region, the apparatus comprising: 
an electroporation device (Fig. 3; electrosurgical instrument 200 ¶[0048] discusses the instrument as supplying electroporation energy) comprising: 
a catheter (¶[0042] discusses the electrosurgical instrument 200 as being a configuration suitable for use in the distal assembly of instrument cord 120) including an elongate body extending between a proximal end and a distal end (¶[0016]), and one or more electrodes (Fig. 3; microelectrode array 222) arranged on or within the structure and configured to deliver electroporation energy to the tissue region.
However, Hancock fails to teach the catheter as being sized and shaped for vascular access, and a balloon structure arranged near the distal end of the elongate body. 
Panescu teaches an electrosurgical device for treating tissue comprising a catheter for insertion into the patient with a tip electrode located at the catheter distal end (¶[0028]).
Panescu further teaches the catheter as being sized and shaped for vascular access, and a balloon structure arranged near the distal end of the elongate body (¶[0002]- [0003]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Panescu into the device of Hancock to provide a device for examining and treating procedures such as arrythmias (¶[0003]). 
Hancock further fails to teach an array of sensors configured to be positioned on the patient and to sense an application of the electroporation energy by the electroporation device to determine a location of the electroporation device within the patient.  
Wu teaches an electromagnetic surgical system for treating a patient using electromagnetic energy (¶Abstract). The system comprising a plurality of sensors for measuring electromagnetic fields (¶[0054]- [0057])
Wu further teaches an array of sensors configured to be positioned on the patient and to sense an application of the electroporation energy by the electroporation device to determine a location of the electroporation device within the patient (¶[0009]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Wu into the device of Hancock to provide a device for accurately removing and shaping tissue (¶[0003]).
Regarding claim 10, Wu further teaches the apparatus of claim 9, wherein the array of sensors are at least one of a two-dimension array of magnetoresistive sensors and three-dimensional array of magnetoresistive sensors (¶[0053]- [0055] discusses the transmitter device as containing three transmitters which are mutually orthogonal relative to each other and the sensor device as containing three sensors which are mutually orthogonal from each other so as to provide a coordinate system containing x, y, and z axis alignment).
Regarding claim 11, Wu further teaches the apparatus of claim 10, wherein the magnetoresistive sensors include at least one of Magneto-Resistance (AMR) sensors, Giant Magneto-Resistance (GMR) sensors, Magnetic Tunneling Junction (MTJ) sensors, and Tunnel Magneto-Resistance(TMR) sensors, inductive sensors, fluxgate sensors, GMI (giant magnetoimpedance) sensors, and hall sensors (¶[0054] discusses the sensors as being any device capable of providing precision measurements of magnetic fields, such as fluxgate transducers, magnetoresistive sensors, Hall effect sensors, etc.).
Regarding claim 12, Wu further teaches the apparatus of claim 9, wherein the array of sensors are configured to measure an output magnetic field density emitted by the device over a grid of the array of sensors.
In accordance with the above rejection of claim 9, Hancock further teaches the device as being an electroporation device (¶[0048]).
Regarding claims 16-20, the recited methods are considered inherent in the ordinary use of the device as described in claims 9-12 as rejected under Hancock in view of Panescu and Wu.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2020/0367965 A1 to Hancock et al. (herein after “Hancock”) in view of US Patent Publication No. 2009/0048509 A1 to Wu (herein after “Wu”) and US Patent Publication No. 2004/0097803 A1 to Panescu (herein after “Panescu”) further in view of U.S. Patent Publication 2006/0276852 A1 to Demarais (herein after “Demarais”).
Regarding claim 13, Panescu further teaches the apparatus of claim 9, wherein the balloon structure may comprise more than one electrode for the purpose of treating tissue (¶[0003]).
However, Hancock in view of Panescu and Wu fails to teach the apparatus of claim 9, wherein the one or more electrodes includes a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, and the proximal electrode includes portionsUS.350391154.02Appln. No.: 16/170,689 Page 4extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode.  
Demarais teaches a device for treating tissue using electroporation via a pulsed electric field (¶Abstract). This device comprises an intravascular probe having a balloon and multiple electrodes to treat the patient (¶[0041]) 
Demarais further teaches wherein the one or more electrodes includes a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, and the proximal electrode includes portionsUS.350391154.02Appln. No.: 16/170,689 Page 4extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode (¶[0045]-[0046])
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Demarais into the modified device of Hancock/Panescu/Wu to provide a device having a known configuration for producing the predictable effect of electroporation via pulsed electric fields (¶[0014]- [0021]).
Regarding claim 14, in accordance with the above rejection of claim 13, Hancock further teaches the electrode elements in each oppositely poled electrode element pair as being spaced apart between 0 mm and 25 mm (¶[0012] discusses the distance as being 0.1 to 0.5 mm).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2020/0367965 A1 to Hancock et al. (herein after “Hancock”) in view of US Patent Publication No. 2009/0048509 A1 to Wu (herein after “Wu”) and US Patent Publication No. 2004/0097803 A1 to Panescu (herein after “Panescu”) further in view of U.S. Patent Publication No. 2016/0213922 A1 to Goldberg (herein after “Goldberg”).
Regarding claim 15, Hancock further teaches in view of Panescu and Wu teaches the apparatus of claim 9.
However, Hancock in view of Panescu and Wu fails to teach the apparatus of claim 9, wherein the output device is further configured to verify effectiveness of the application of electroporation energy by the electroporation device at the tissue region.
Goldberg teaches a system for controlling tissue treatment therapy using applied pulsed electric fields (¶Abstract), such as to produce electroporation in cells of the affected tissue region (¶[0011]). The use of electric fields to trigger biochemical mechanisms, such as that of electroporation, are known to affect cell and tissue metabolism, for this reason there is a desirability to specifically control the application of this treatment based on a variety of parameters which are indicative of treatment outcome (¶[0011]- [0012], [0046]- [0048]).
Goldberg further teaches wherein the output device is further configured to verify effectiveness of the application of electroporation energy by the electroporation device at the tissue region (¶[0048] discusses controlling the system generating electric field pulse properties based on desired biological targets, such as cell density).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Goldberg into the device of Hancock in view of Panescu and Wu to provide a device which provides altered physiological functionalities, which may be desirable in certain situations (¶[0048]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Panescu/Meier/Francischelli references are moot in view of the new rejections under Hancock in view of Panescu and Wu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794